*255ON RETURN TO REMAND
PATTERSON, Judge.
Pursuant to instructions from the Supreme Court of Alabama, we remanded this case to the trial court for an evidentiary hearing to determine the circumstances surrounding Anthony Pearsall’s termination from his work release job and the reasons for the disciplinary board’s failure to honor his request to have a certain witness present at his disciplinary hearing.
Due return to our remand has been filed by the trial court. The return shows that the trial court, after considering the pleadings filed in the case and the opinions of the Alabama Supreme Court and the Court of Criminal Appeals, granted Pearsall’s petition for writ of habeas corpus. The trial court ordered the Department of Corrections to expunge from Pearsall’s file all reference to the disciplinary proceedings described in the petition and to restore all good time taken from Pearsall as a result of the proceedings. The action of the trial court granting the relief prayed for by Pearsall renders his appeal moot, and it is due to be, and it is hereby, dismissed.
APPEAL DISMISSED.
All Judges concur.